DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-4, 7-18, and 20, as filed 11/04/2020, are currently pending and have been considered below.
No priority to other application is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-4, 7-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention does fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

One or more non-transitory computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for postpartum hemorrhage risk assessment, the method comprising: at a computing device coupled to a scale device: receiving an indication that a patient is associated with a vaginal birth or a caesarian section birth; receiving an indication from a clinician-user to measure one or more items via the scale device, wherein the indication from the clinician-user to measure the one or more items via the scale device specifies an item type and a quantity of the item type for the one or more items; receiving an indication of a weight of the one or more items measured via the scale device; determining, by the computing device, a quantitative blood loss of the patient based on the indication of the weight of the one or more items and a previously known dry weight of each of the one or more items, wherein the previously known dry weight is based on the item type and the quantity of the item type specified for the one or more items; identifying, by the computing device, a hemorrhage stage that corresponds to the vaginal birth or the caesarian section birth, and that corresponds to the determined quantitative blood loss of the patient; communicating the hemorrhage stage and the determined quantitative blood loss of the patient to the clinician-user; automatically initiating, by the computing device, a medical order that is specific and responsive to the hemorrhage stage identified; and communicating one or more recommendations and the medical order to the clinician-user, wherein the one or more recommendations include at least one intervention that is specific to the hemorrhage stage.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “at a computing device” or “by the computing device”, 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as storing the quantitative blood loss, updating the hemorrhage stage, or generating recommendations recite particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving indications, making determinations, and communicating recommendations at a computer amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0032]: “The present invention may be operational with numerous other general-purpose or special-purpose computing system environments or configurations…For example, computing systems employed for healthcare facility implementation may include, in 
add insignificant extra-solution activity to the abstract idea (such as recitation of measuring items with a scale which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 7-9, and 11-18 which recite additional limitations amounting to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as weighing items before and after they are exposed to blood to quantify postpartum blood loss (see “Measurement of postpartum blood 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollock (USP App. Pub. No. 2015/0168207) in view of Shields (“Comprehensive maternal hemorrhage protocols improve patient safety and reduce utilization of blood products” American Journal of Obstetrics and Gynecology Volume 205, Issue 4, October 2011, Pages 368.e1-368.e8) and Amarasingham (USP App. Pub. No. 2015/0025329).
Regarding claim 1, Pollock discloses: One or more non-transitory computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for postpartum hemorrhage risk assessment (“The computer readable medium may include computer readable storage medium which comprises a tangible non-transitory medium,” par. [0196]), the method comprising:
--at a computing device coupled to a scale device (“The processor/controller 1302, at step 1712, compares the new weight measured with the load cell system 1329 to the baseline weight previously measured,” par. [0146]; load cell system 1329 connected to processor 1302 in FIG. 13):
--receiving an indication that a patient is associated with a [procedure] (Start Procedure 1811 in FIG. 18);
--receiving an indication from a clinician-user to measure one or more items via the scale device, wherein the indication from the clinician-user to measure the one or more items via the scale device specifies an item type and a quantity of the item type for the one or more items; (the indication to obtain weight value 1710 in FIG. 17 is detecting a beam break 1704; the indication comes from which port the user enters the item into, par. [0063]; quantity of items of the type are indicated by entering multiple items into the port (Increment Valid Object Count 1722 in FIG. 17));
--receiving an indication of a weight of the one or more items measured via the scale device (1722 Increment Fluid Weight By Weight Value Less Baseline Weight in FIG. 17);
(“the object profile data base 1328 may identify the typical “dry” weight of the object being dropped into the one of the openings 206,” par. [0115]; 1722 Increment Fluid Weight By Weight Value Less Baseline Weight in FIG. 17);
--communicating …the determined quantitative blood loss of the patient to the clinician-user (“an estimation of the total volume of fluid loss (e.g., blood loss) from a patient during surgical procedure” par. [0075]);

Pollock does not expressly disclose, but Shields teaches:
--[receiving indication that a patient is associated] with a vaginal birth or a caesarian section birth (protocols for various stages differ between vaginal and caesarian births in FIGURES 1-3);
--identifying a hemorrhage stage that corresponds to the vaginal birth or the cesarian section birth, and that corresponds to the determined quantitative blood loss of the patient (“Stage 0 was designated as a normal intrapartum and postpartum course. Stage 1 was defined as bleeding greater than expected for normal vaginal delivery (500 mL) or cesarean section (1000 mL). Stage 2 was defined as bleeding not responding to conservative treatment outlined in stage 1, and stage 3 was defined as continued bleeding with actual or expected blood loss 1500 mL,” page 368.e2 ); and
--communicating one or more recommendations and the medical order to the clinician-user, wherein the one or more recommendations include at least one intervention that is specific to the hemorrhage stage (“Uterine massage” and “consider moving to OR” in FIGURE 3).
One having ordinary skill in the art before the effective filing date would have been motivated to expand Pollock’s blood loss detection with Shields’s hemorrhage determination and recommended 


Pollock and Shields do not expressly disclose, but Amarasinhham teaches:
--automatically initiating, by the computing device, a medical order that is specific and responsive to the hemorrhage stage identified (gathering patient glucose level and triggering an alert when it is below a certain level in par. [0116]; “As a result of the page, the attending physician immediately enters the order in the system,” par. [0117]; “the system 10 issues automatic alerts or notifications to the appropriate personnel so that corrective action can be taken before an irreversible outcome occurs,” par. [0118]; these automatic alerts initiate orders, e.g.,  in par. [0117]. These automatic triggers are viewed in light of Shields’s notifications and orders based on hemorrhage stage such as in FIGURE 2: “Notify MD/SBAR” and “Give uterotonic per MD”)
One having ordinary skill in the art before the effective filing date would have been motivated to expand Pollock and Shields’s blood loss detection and classification with Amarasingham’s automatic triggers because “the availability of real-time adverse event information significantly reduces the likelihood that a patient experiencing an adverse event will be left untreated” (see Amarasingham par. [0117]).

Regarding claim 2, Pollock does not expressly disclose, but Amarasingam further teaches: further comprising automatically storing the quantitative blood loss of the patient in an electronic medical record (EMR) in response to determining the quantitative blood loss (“stores the data as a part of the patient's electronic medical record (EMR)” par. [0116]).
see par. [0009]).

Regarding claim 3, Pollock further discloses: in response to receiving a subsequent indication of a weight of one or more new items, determining a second quantitative blood loss of the patient (FIG. 17’s iterative process of summing multiple objects with object count and incrementing fluid weight)
Pollock does not expressly disclose, but Shields further teaches: updating the hemorrhage stage based on the second quantitative blood loss; and communicating the hemorrhage stage, as updated, to the clinician-user (FIGURE 3 shows monitoring estimated blood loss over time).
The motivation to combine is the same as in claim 1.

Regarding claim 4, Pollock further discloses: wherein the second quantitative blood loss includes the previously determined quantitative blood loss and a subsequent quantitative blood loss determined from the subsequent indication of the weight of one or more new items (“This incremental fluid content is accumulated to the running total Fluid count maintained by the Monitor,” par. [0068]; FIG. 17).

Regarding claim 7, Pollock does not expressly disclose, but Amarasingham further teaches: wherein in response to identifying the hemorrhage stage that corresponds to the quantitative blood loss of the patient, automatically storing the quantitative blood loss of the patient in an EMR (“stores the data as a part of the patient's electronic medical record (EMR)” par. [0116]).
see par. [0009]).

Regarding claim 8, Pollock does not expressly disclose, but Shields further teaches: wherein identifying the hemorrhage stage that corresponds to the quantitative blood loss of the patient is performed dynamically in response to receipt of a subsequent identification of additional quantitative blood loss (FIGURE 3 shows monitoring estimated blood loss over time).
The motivation to combine is the same as in claim 1.

Regarding claim 9, Pollock and Shields do not expressly disclose, but Amarasingham teaches: generating the one or more recommendations, wherein the one or more recommendations are specific and a role of the clinician-user (“The type of data accessible to each user may be tailored to the role or position each user holds” par. [0082]).
The motivation to combine is the same as in claim 1.

Regarding claim 10, Pollock discloses: A computerized method for postpartum hemorrhage risk assessment (“The computer readable medium may include computer readable storage medium which comprises a tangible non-transitory medium,” par. [0196]), the method comprising: computerized method for [risk assessment]:
--receiving an indication that a patient is associated with a [procedure] (Start Procedure 1811 in FIG. 18);
--receiving an indication from a clinician-user to measure one or more items via the scale device, wherein the indication from the clinician-user to measure the one or more items via the scale device (the indication to obtain weight value 1710 in FIG. 17 is detecting a beam break 1704; the indication comes from which port the user enters the item into, par. [0063]; quantity of items of the type are indicated by entering multiple items into the port (Increment Valid Object Count 1722 in FIG. 17));
-- measuring a weight of the one or more items via the scale device (1722 Increment Fluid Weight By Weight Value Less Baseline Weight in FIG. 17);
--determining a quantitative blood loss of the patient based on the weight of the one or more items and a predetermined dry weight of the one or more items, wherein the previously known dry weight is based on the item type and the quantity of the item type specified for the one or more items (“the object profile data base 1328 may identify the typical “dry” weight of the object being dropped into the one of the openings 206,” par. [0115]; 1722 Increment Fluid Weight By Weight Value Less Baseline Weight in FIG. 17);
--communicating …the determined quantitative blood loss of the patient to the clinician-user (“an estimation of the total volume of fluid loss (e.g., blood loss) from a patient during surgical procedure” par. [0075]);

Pollock does not expressly disclose, but Shields teaches:
--postpartum hemorrhage risk assessment (page 368.e1); 
--[receiving indication that a patient is associated] with a vaginal birth or a caesarian section birth (protocols for various stages differ between vaginal and caesarian births in FIGURES 1-3);
--identifying a postpartum hemorrhage stage that corresponds to the vaginal birth or the caesarian section birth, and that corresponds to the determined quantitative blood loss of the patient (“Stage 0 was designated as a normal intrapartum and postpartum course. Stage 1 was defined as bleeding greater than expected for normal vaginal delivery (500 mL) or cesarean section (1000 mL). Stage 2 was defined as bleeding not responding to conservative treatment outlined in stage 1, and stage 3 was defined as continued bleeding with actual or expected blood loss 1500 mL,” page 368.e2 ); and
--communicating one or more recommendations and the medical order to the clinician-user, wherein the one or more recommendations include at least one intervention that is specific to the hemorrhage stage (“Uterine massage” and “consider moving to OR” in FIGURE 3).
One having ordinary skill in the art before the effective filing date would have been motivated to expand Pollock’s blood loss detection with Shields’s hemorrhage determination and recommended actions because classifying hemorrhages and varying care based thereon improves patient care and patient safety (Shields page 368.e6). 

Pollock and Shields do not expressly disclose, but Amarasinhham teaches:
--automatically initiating, by the computing device, a medical order that is specific and responsive to the hemorrhage stage identified (gathering patient glucose level and triggering an alert when it is below a certain level in par. [0116]; “As a result of the page, the attending physician immediately enters the order in the system,” par. [0117]; “the system 10 issues automatic alerts or notifications to the appropriate personnel so that corrective action can be taken before an irreversible outcome occurs,” par. [0118]; these automatic alerts initiate orders, e.g.,  in par. [0117]. These automatic triggers are viewed in light of Shields’s notifications and orders based on hemorrhage stage such as in FIGURE 2: “Notify MD/SBAR” and “Give uterotonic per MD”)
One having ordinary skill in the art before the effective filing date would have been motivated to expand Pollock and Shields’s blood loss detection and classification with Amarasingham’s automatic triggers because “the availability of real-time adverse event information significantly reduces the see Amarasingham par. [0117]).
Regarding claim 11, Pollock does not expressly disclose, but Shields further teaches: upon identifying the one or more risk factors associated with an increased likelihood of postpartum hemorrhage occurrence that are present in the stored patient information, calculating a value that represents a postpartum hemorrhage risk that is specific to the patient and that is based on the one or more risk factors identified (low, medium, and high risks based on patient historical data such as “coagulation defect” in TABLE 1).
The motivation to combine is the same as in claim 10.

Regarding claim 12, Pollock and Satish do not expressly disclose, but Amarasingham teaches: generating the one or more recommendations wherein the one or more recommendations are specific to a role of the clinician-user (“The type of data accessible to each user may be tailored to the role or position each user holds” par. [0082]).
The motivation to combine is the same as in claim 10.

Regarding claim 13, Pollock does not expressly disclose, but Amarasingham teaches: wherein the intervention is an actionable recommendation (“red may be used to represent warning conditions (i.e., the data are within abnormal ranges and immediate action is required)” par. [0091]. Shields also teaches different recommendations for nurses, such as “insert foley/urometer” in FIGURE 3, and doctors, such as surgery in FIGURE 4).
The motivation to combine is the same as in claim 10.

Regarding claim 14, Pollock and Shields do not expressly disclose, but Amarasingham teaches: in response to a user input selecting the actionable recommendation, automatically performing the actionable recommendation via the computing device, wherein performance of the actionable recommendation includes one or more of placing a medical order, communicating a notification of the postpartum hemorrhage to a medical service (“The system 10 also outputs various notifications and alerts 54 to the appropriate personnel so that proper or corrective action can be taken regarding the patient's treatment and care.” Par. [0017]; “The patient care surveillance system 10 may recommend that the medical director issue an order that the patient be evaluated regularly over the course of the next 24 hours, and that if the patient's vital signs remain normal after the 24-hour evaluation period… The medical director accepts the recommendation and enters the order in the system 10.”  par. [0103]), or recording the current vital signs of the patient, the quantitative blood loss, and the postpartum hemorrhage stage to an EMR.
The motivation to combine is the same as in claim 10.

Regarding claim 15, Pollock does not expressly disclose, but Shields teaches: when the postpartum hemorrhage stage identified is stage two postpartum hemorrhage, automatically communicating an indication of the stage two postpartum hemorrhage to one or more of an obstetrician, an anesthesiologist, and a blood bank team member (“notify blood bank/lab” in Stage 2 C section in FIGURE 3).
The motivation to combine is the same as in claim 10.

Regarding claim 16, Pollock further discloses: in response to measuring a weight of one or more additional items via the scale device, determining a second quantitative blood loss of the patient based on the weight of the one or more additional items and a predetermined dry weight of the one or more (FIG. 17’s iterative process of summing multiple objects with object count and incrementing fluid weight).
Pollock does not expressly disclose, but Shields further teaches:
--identifying a second postpartum hemorrhage stage that corresponds to the cumulative quantitative blood loss of the patient; and when the second postpartum hemorrhage stage that corresponds to the cumulative quantitative blood loss of the patient is different than the postpartum hemorrhage stage previously identified, communicating the second postpartum hemorrhage stage to the clinician-user (estimated blood loss is calculated continuous in FIGURE 3; move to stage 3 if EBL>1500 ml in FIGURE 3).
The motivation to combine is the same as in claim 10.

Regarding claim 17, Pollock does not expressly disclose, but Shields further teaches: communicating one or more updated recommendations to the clinician-user, wherein the one or more updated recommendations are specific to the second postpartum hemorrhage stage (move to stage 3 if EBL>1500 ml in FIGURE 3).
The motivation to combine is the same as in claim 10.

Regarding claim 18, Pollock does not expressly disclose, but Shields further teaches: wherein identifying the postpartum hemorrhage stage that corresponds to the quantitative blood loss of the patient further comprises evaluating current vital signs of the patient for abnormalities and evaluating the one or more risk factors identified (continued assessment of VS Q, 02, and fluid/Pitocin infusion).
The motivation to combine is the same as in claim 10.

Regarding claim 20, Pollock discloses: A system for assessing postpartum hemorrhage risk (“The computer readable medium may include computer readable storage medium which comprises a tangible non-transitory medium,” par. [0196]), the system comprising:
--a scale device configured to measure mass of one or more items (“The processor/controller 1302, at step 1712, compares the new weight measured with the load cell system 1329 to the baseline weight previously measured,” par. [0146]; load cell system 1329 connected to processor 1302 in FIG. 13); and
--a computing device in a healthcare information system, wherein the computing device is communicatively coupled to the scale device (“The processor/controller 1302, at step 1712, compares the new weight measured with the load cell system 1329 to the baseline weight previously measured,” par. [0146]; load cell system 1329 connected to processor 1302 in FIG. 13), and wherein the computing device is programmed to:
--receive an indication from a clinician-user to measure one or more items via the scale device communicatively coupled to the computing device wherein the indication from the clinician-user to measure the one or more items via the scale device specifies an item type and a quantity of the item type for the one or more items (the indication to obtain weight value 1710 in FIG. 17 is detecting a beam break 1704; the indication comes from which port the user enters the item into, par. [0063]; quantity of items of the type are indicated by entering multiple items into the port (Increment Valid Object Count 1722 in FIG. 17));
--measure the mass of the one or more items that have been used via the scale device (Compare Weight Value to Baseline Weight 1712 in FIG. 17);
--determine a quantitative blood loss of a patient based on: the measured mass of the one or more items that have been used, a predetermined dry mass of the one or more items based on the item type and the quantity of the item type for the one or more items specified, and when present, the one (Compare Weight Value to Baseline Weight 1712 in FIG. 17; “The incremental weight value above the expected “dry” weight value would be attributable to fluid weight,” par. [0150])
--communicating …the determined quantitative blood loss of the patient to the clinician-user (“an estimation of the total volume of fluid loss (e.g., blood loss) from a patient during surgical procedure” par. [0075]);

Pollock does not expressly disclose, but Shields teaches:
--[receiving indication that a patient is associated] with a vaginal birth or a caesarian section birth (protocols for various stages differ between vaginal and caesarian births in FIGURES 1-3);
--identifying a postpartum hemorrhage stage that corresponds to the vaginal birth or the caesarian section birth, and that corresponds to the determined quantitative blood loss of the patient (“Stage 0 was designated as a normal intrapartum and postpartum course. Stage 1 was defined as bleeding greater than expected for normal vaginal delivery (500 mL) or cesarean section (1000 mL). Stage 2 was defined as bleeding not responding to conservative treatment outlined in stage 1, and stage 3 was defined as continued bleeding with actual or expected blood loss 1500 mL,” page 368.e2 ); and
--communicating one or more recommendations and the medical order to the clinician-user, wherein the one or more recommendations include at least one intervention that is specific to the hemorrhage stage (“Uterine massage” and “consider moving to OR” in FIGURE 3).
One having ordinary skill in the art before the effective filing date would have been motivated to expand Pollock’s blood loss detection with Shields’s hemorrhage determination and recommended actions because classifying hemorrhages and varying care based thereon improves patient care and patient safety (Shields page 368.e6). 

Pollock and Shields do not expressly disclose, but Amarasinhham teaches:
--automatically initiating, by the computing device, a medical order that is specific and responsive to the hemorrhage stage identified (gathering patient glucose level and triggering an alert when it is below a certain level in par. [0116]; “As a result of the page, the attending physician immediately enters the order in the system,” par. [0117]; “the system 10 issues automatic alerts or notifications to the appropriate personnel so that corrective action can be taken before an irreversible outcome occurs,” par. [0118]; these automatic alerts initiate orders, e.g.,  in par. [0117]. These automatic triggers are viewed in light of Shields’s notifications and orders based on hemorrhage stage such as in FIGURE 2: “Notify MD/SBAR” and “Give uterotonic per MD”)
--automatically storing the hemorrhage stage and the determined quantitative blood loss to an EMR of the patient (“stores the data as a part of the patient's electronic medical record (EMR)” par. [0116])
One having ordinary skill in the art before the effective filing date would have been motivated to expand Pollock and Shields’s blood loss detection and classification with Amarasingham’s automatic triggers because “the availability of real-time adverse event information significantly reduces the likelihood that a patient experiencing an adverse event will be left untreated” (see Amarasingham par. [0117]).

Response to arguments
Applicant's arguments filed 11/04/2020 have been fully considered, and these arguments are moot in view of the newly-applied Shields reference above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626